                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 Laquan Demetrius Collier,                                Civil Action No. 5:19-cv-3034-CMC

                            Plaintiff,
                vs.                                                      ORDER

 State of South Carolina,

                            Defendant.

       This matter is before the court on Plaintiff’s Complaint filed October 28, 2019. ECF No.

1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), D.S.C., this matter

was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings and a

Report and Recommendation (“Report”) on dispositive issues.

       On October 30, 2019, the Magistrate Judge entered an Order noting Plaintiff “failed to

provide sufficient information for initial review” and giving Plaintiff 21 days to bring his case into

proper form. ECF No. 8. Plaintiff then filed a motion to proceed in forma pauperis, which was

granted. ECF Nos. 11, 14. Thereafter, the Magistrate Judge issued a Report recommending this

action be dismissed without prejudice and without issuance and service of process. ECF No. 17.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections to

the Report and the serious consequences if he failed to do so. Plaintiff has not filed objections and

the time for doing so has passed.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection
is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error and agrees with the Report’s recommendation

this matter should be dismissed. Accordingly, the court adopts the Report by reference in this

Order. Plaintiff’s Complaint is dismissed without prejudice and without issuance and service of

process.

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
January 2, 2020




                                                    2
